Title: From Thomas Boylston Adams to Abigail Smith Adams, 30 March 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



My dear mother.
Philadelphia 30th: March 1801.

Your kind letter dated this day week, has just come to hand. I rejoice to hear of your arrival once more at the farm house & that you have so far recovered from the unlucky accident, which befel you, as to be able to walk about. The return of my father was announced in the newspapers & with the addition of a line, signifying that “his worth would make him welcome there.” It is a source of great satisfaction to me, that so much real respect is entertained for the character & services of the late President, by the only portion of his Countrymen, whose opinions are of any value. His successor in Office is welcome to enjoy all the pleasure & all the honor, which his conscience will yield. I envy him not; for, the reflections of any man, who stoops to mean artifice & base intrigue for the sake of an high station, never can be placid, nor can he enjoy the soul’s calm sunshine.”
I read the letter to which you allude and was angry at myself and all our family for retaining so much regard for the character of the writer, which we have all more or less indulged & cherished. I despise hypocrisy and when it is once fairly unmasked, it is my fault if I am ever deceived by it, again. The speech has operated like oil upon the ruffled surface of a mantling pool—the style—the sentiment & the principle even, are alike applauded—How easily we poor feds are gulled. Ben Russel is not the only federal fool that I know—Sometimes I feel very indignant at the supineness & inertion of the friends to the late administration, and censure them for their silence; but when I take my own pen to write on the subject of politics—I find a sudden lassitude overtake me, which soon compels me to throw it aside in disgust—What is the government to you? Is the first question which suggests itself and as my answer will always acquit me of any special interest—selfishness prevails over public spirit, & I continue to groan in spirit for the misfortune of others, but without the power of utterance.
I have no news to write you—The Carriage shall be shipped by the first good opportunity—The equinox has been as outrageous here, as with you. Almost incessant rains for two or three weeks—
I shall write to Dr: Tufts in a few days & make him another small remitance. Thank you for the Rect:—&ca:
With best love & duty, I am dear mother / Your Son
T B Adams—